The Attorney           General         of Texas
                                                    February 1, 1982
MARK WHITE
Attorney General

                                                         I




Supreme Gwri Building          J. C. Littrell. DPM                       Opinion No. MW-435
P. 0. BOX 1254S                Texas State Board of Podiatry
Austin, TX. 78711                 Examiners                              He:   Whether podiatrist may
512,475.2501                                                             administer nitrous oxide to
                               P. 0. Box 3041
Telex SlOB74-1367
Telecopier 5121475-0266
                               Waco, Texas   76707                       patients

                               Dear Dr. Littrell:
1607 MainSt.,  Suite
                   1400
Dallas. TX. 75201
                                    You have inquired as to whether a licensed podiatrist away
214l7428944
                               administer nitrous oxide to patients in connection with his practice.
                               Nitrous oxide. also known as "laughing gas," is used as an anesthetic.
4824 Alberta Ave.. Suite 160
El Paso. TX. 79905                  Articles 4567c   and 4573. V.T.C.S.. address this issue. As
9151533-3484                   originally enacted, the predecessor of article 4567c read as follows:

1220 Dallas Ave., sull.3 202             No chiropodist shall amputate the human foot or
Houston, TX. 77002                       toe or toes or use any anesthetic other than
71316500866                              local.

SC6 Broadway. Suite 312j’
                               Acts 1923,.38th Leg., ch. 169;. 52, at 357. This article was amended
Lubbock, TX. 79401             in 1951 to delete the words "or use any anesthetic other than local."
SOw47-5238                     Acts 1951, 52nd Leg., ;ch. .132, at 224.     It appears that by this
                               amendment the legislature intended to allow podiatrists to use general
                               anesthetics. See V.T.C.S. art. 4567a;(changing word "chiropodist" to
4309 N. Tenth. Suite 6
McAllen. TX. 78501
                               "podiatrist" inlicensing act). This conclusion is bolstered by the
512lSa2-4547                   legislature's amendment of article 4573, V.T.C.S., in 1971. Prior to
                               1971, article 4573 read as follows:
200 Main Plaza. suite 400
                                         The board may; after due hearing, refuse to grant
San Antonio. TX. 7S205
51212254191
                                         or renew and may revoke any license issued under
                                         the provisions of this law to a person, otherwise
                                         qualified,... who may be convicted of amputating
An Equal dpportunityl                    the human 'f&t or toe or of using an anesthetic
Affirmative ACtIon Employer
                                         other than local...,

                               V.T.C.S. art. 4573 (1925). The 1971 amendment deleted the words "or
                               of using an anesthetic other than local" frondthis statute. Based on
                               these  amendments, we conclude that a licensed podiatrist may
                               administer nitrous oxide to patients Ln connectton with his practice.
                               However, persons who administer anesthetics such as nitrous oxide are
                               subject to liability for injuries caused a patient by their negligent




                                                             p. 1,436
Mri J. C. Littrell - Page 2   (MWi435)




administration thereof.   See generally Webb v. Jams.   488 S.W.2d 407
(Tex. 1972).

                              SUMMARY,

               A~'licensedpodiatrist may administer nitrous
          oxide to patients in connection with his practice.




JOUN W. FAINTER.~SR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared.by Roxanne Caperton &
Sus& L. Garrison      -
Assistant Attorneys General.

APPROVED:
OPINION COMMIYTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Jim Moellinger $,,I;




                                    p. 1497